In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00128-CV
        ______________________________



        IN THE INTEREST OF CHILDREN




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
              Trial Court No. 2010-492




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                  MEMORANDUM OPINION

       John H. Jacobs, appellant, filed his notice of appeal December 1, 2010.

       The clerk’s record was filed January 7, 2011, and the reporter’s record was filed April 15,

2011. Jacobs’ brief was therefore due May 16, 2011. Jacobs requested one extension of time to

file the brief, which was granted to June 15. When neither a brief nor a second motion to extend

time for filing the same had been filed by July 15, we contacted Jacobs by letter and informed him

that if a brief had not been filed by August 1, 2011, the appeal would be subject to dismissal for

want of prosecution. See TEX. R. APP. P. 42.3(b), (c).

       We have received no communication from Jacobs. Pursuant to TEX. R. APP. P. 42.3(b),

we dismiss this appeal for want of prosecution.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        September 1, 2011
Date Decided:          September 2, 2011




                                                  2